Exhibit 10.8




















AGCO CORPORATION


AMENDED AND RESTATED
EXECUTIVE NONQUALIFIED PENSION PLAN
























(As amended through January 26, 2012)






























--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
1
1.1


Accrual Factor
1
1.2


Accrued Benefit
1
1.3


Actuarial Equivalent
2
1.4


Administrative Committee
2
1.5


Affiliate
2
1.6


Base Salary
2
1.7


Benefit Commencement Date
2
1.8


Board
2
1.9


Change in Control
2
1.10


Code
3
1.11


Company
3
1.12


Death Benefit
3
1.13


Designated Beneficiary
3
1.14


Effective Date
3
1.15


Eligible Employee
3
1.16


Employment Commencement Date
4
1.17


ERISA
4
1.18


Final Earnings
4
1.19


Interest
4
1.20


Normal Retirement Age
4
1.21


Participant
4
1.22


Plan
4
1.24


Savings Plan Benefit
4
1.25


Separation from Service
4
1.26


Social Security Benefit
5
1.27


Trust or Trust Agreement
5
1.28


Trustee
5
1.29


Trust Fund
5
1.30


Years of Credited Service
5
ARTICLE II
ELIGIBILITY
6
2.1


Selection of Participants
6
2.2


Removal from Active Participation
6
ARTICLE III
BENEFITS
6
3.1


Benefit Amount
6
3.2


Payment of Benefit
7
3.3


Change in Control
7
3.4


Death Benefit
8
3.5


Special CEO Provisions
8
ARTICLE IV
CLAIMS
8
4.1


Claims Procedure
8
4.2


Claims Review Procedure
9
 
 
 


i

--------------------------------------------------------------------------------


ARTICLE V
SOURCE OF FUNDS TRUST
10
5.1


Source of Funds
10
5.2


Trust
10
ARTICLE VI
ADMINISTRATIVE COMMITTEE
11
6.1


Action
11
6.2


Rights and Duties
11
6.3


Compensation, Indemnity and Liability
11
6.4


Taxes
12
ARTICLE VII
AMENDMENT AND TERMINATION
12
7.1


Amendments
12
7.2


Termination of Plan
12
ARTICLE VIII
MISCELLANEOUS
12
8.1


Taxation
12
8.2


No Employment Contract
13
8.3


Headings
13
8.4


Gender and Number
13
8.5


Assignment of Benefits
13
8.6


Legally Incompetent
13
8.7


Governing Law
13
8.8


Omnibus 409A Provision
13
 
 
 
SCHEDULE A PARTICIPANTS
16












ii

--------------------------------------------------------------------------------


AGCO CORPORATION
AMENDED AND RESTATED
EXECUTIVE NONQUALIFIED PENSION PLAN


Effective as of August 4, 2011, AGCO Corporation, a corporation duly organized
and existing under the laws of the State of Delaware (the “Company”), hereby
adopts the AGCO Corporation Amended and Restated Executive Nonqualified Pension
Plan (the “Plan”), which amends, restates and supersedes the Amended and
Restated Supplemental Executive Retirement Plan, which was last amended and
restated effective May 10, 2010.
BACKGROUND AND PURPOSE
A.    General Purpose. The primary purpose of the Plan is to provide additional
retirement income to a select group of management personnel of the Company and
its affiliates that adopt the Plan as participating companies.
B.    Type of Plan. The Plan is intended to constitute a non-qualified deferred
compensation plan that complies with the provisions of Code Section 409A and an
unfunded, nonqualified deferred compensation plan that benefits certain
designated employees who are within a select group of key management or highly
compensated employees within the meaning of Title I of ERISA.
STATEMENT OF AGREEMENT
To establish the Plan with the purposes and goals as hereinabove described, the
Company hereby sets forth the terms and provisions as follows:
ARTICLE I
DEFINITIONS
For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meaning set forth below unless a different meaning
plainly is required by the context.
1.1    Accrual Factor shall mean, with respect to a Participant, the annual
factor used to determine the Participant’s Accrued Benefit, which is equal to:
(i)    three percent (3%) for each Participant who is employed as a Senior Vice
President or greater position with the Company in such year, and
(ii)    two and twenty-five one-hundredths of a percent (2.25%) for each
Participant who is employed as a Vice President or equivalent position with the
Company in such year.
1.2    Accrued Benefit shall mean, with respect to a Participant and as of any
date it is determined, an annual amount, payable in twelve (12) equal monthly
payments for fifteen (15) years certain, which is equal to (i) the Participant’s
Final Earnings, multiplied by (ii) the Participant’s

1

--------------------------------------------------------------------------------


Years of Credited Service, multiplied by (iii) the Participant’s Accrual Factor,
and reduced by (iv) the Participant’s Social Security Benefit and Savings Plan
Benefit; provided, however, that the maximum Accrued Benefit attainable
hereunder shall not be greater than:
(i)    In the case of a Participant who is employed as a Senior Vice President
or greater position with the Company or any Affiliate immediately prior to his
termination of employment with the Company or any Affiliate, sixty percent (60%)
of the Participant’s Final Earnings, subject to reduction by the Participant’s
Social Security Benefit and Savings Plan Benefit, and
(ii)    In the case of a Participant who is employed as a Vice President of the
Company or any Affiliate or equivalent position immediately prior to his
termination of employment with the Company or any Affiliate, forty-five percent
(45%) of the Participant’s Final Earnings, subject to reduction by the
Participant’s Social Security Benefit and Savings Plan Benefit.
1.3    Actuarial Equivalent shall mean an amount of equivalent value based on
the applicable mortality rate in effect under the 1994 Group Annuity Reserving
table (94 GAR) and an effective annual interest rate of seven percent (7%)
compounded annually.
1.4    Administrative Committee shall mean a committee appointed by the Board,
which shall act on behalf of the Company to administer the Plan. From time to
time, the Board may appoint other members of such committee in addition to, or
in lieu of, the individuals holding said titles.
1.5    Affiliate shall mean any corporation or other entity that is required to
be aggregated with the Company under Code Sections 414(b) or (c).
1.6    Base Salary shall mean, with respect to a Participant for a calendar
year, the Participant’s regular base salary amount paid to him during such
calendar year, plus any amounts of base salary that the Participant may have
elected to defer under the terms of any Code Section 401(k) or 125 plan or any
nonqualified deferred compensation plan maintained by the Company or an
Affiliate, but excluding bonuses, incentive compensation, equity-based
compensation, expense reimbursements and the value of any fringe benefits.
1.7    Benefit Commencement Date shall mean, with respect to a Participant’s
Accrued Benefit, the first day of the month coinciding with or immediately
following the earliest of (a) the Participant’s death while employed by the
Company or any of its Affiliates and (b) the later of the Participant’s
Separation from Service or attainment of Normal Retirement Age.
1.8    Board shall mean the Board of Directors of the Company.
1.9    Change in Control shall mean any one of the following (determined in
accordance with Code Section 409A):
(a)    The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company (not
including where any one person, or more than one person acting as a

2

--------------------------------------------------------------------------------


group, who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, acquires
additional stock).
(b)    The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the stock of the Company, or a majority of the members of the Board is replaced
during any twelve (12)-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election of such new directors.
(c)    The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total fair market value equal to or more than forty-percent
(40%) of the total fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions unless the assets are
transferred to (i) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly by the Company, (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all of the outstanding stock of the
Company, or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person, or more
than one person acting as a group, that owns directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all of the
outstanding stock of the Company.
1.10    Code shall mean the Internal Revenue Code of 1986, as amended.
1.11    Company shall mean AGCO Corporation, a Delaware corporation, with its
principal place of business in Duluth, Georgia.
1.12    Death Benefit shall mean the amount payable to a deceased Participant’s
Designated Beneficiary, as determined pursuant to the terms of Section 3.4.
1.13    Designated Beneficiary shall mean the person or persons identified by
the Participant as eligible to receive benefits under the Plan on a form
acceptable to the Administrative Committee. In the event no such written
designation is made by a Participant or if such beneficiary shall not be living
or in existence at the time for commencement of payment under the Plan, the
Participant shall be deemed to have designated his estate as such beneficiary.
1.14    Effective Date shall mean August 4, 2011, the date as of which this
amended and restated Plan shall be effective.
1.15    Eligible Employee shall mean any individual who, as determined by the
Board in its sole discretion, is a member of a select group of highly
compensated or key management employees of the Company or an Affiliate.

3

--------------------------------------------------------------------------------


1.16    Employment Commencement Date shall mean, with respect to a Participant,
the date on which such Participant first performs services for the Company or an
Affiliate.
1.17    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.18    Final Earnings shall mean, for a Participant, the average of the sum of
his Base Salary plus annual incentive payments under the Management Compensation
Plan actually received during a full calendar year for the three full calendar
years during which such sum was the highest from among the ten full calendar
years ending most recently on or before the date of the Participant’s Separation
from Service with the Company and all Affiliates, or on or before the date of
Participant’s death while employed with the Company or an Affiliate or on or
before the date he is removed from active participation in the Plan pursuant to
Section 2.2 hereof, as applicable.
1.19    Interest shall mean the prime rate of interest published in the Wall
Street Journal as of the last business day of the month compounded monthly.
1.20    Normal Retirement Age shall mean age sixty-five (65).
1.21    Participant shall mean any individual who has been admitted to
participation in the Plan pursuant to the provisions of Article II.
1.22    Plan shall mean the AGCO Corporation Amended and Restated Executive
Nonqualified Pension Plan, as contained herein and all amendments hereto.
1.23    Plan Year shall mean the twelve (12)-consecutive-month period ending on
December 31 of each year.
1.24    Savings Plan Benefit shall mean the Actuarial Equivalent of a
Participant’s accrued benefit attributable to employer matching contributions
subsequent to April 1, 2000 (the original effective date of the Plan) and
earnings thereon under the AGCO Corporation 401(k) Savings Plan, calculated as
if (i) the Participant had made the maximum elective deferrals permitted under
the AGCO Corporation 401(k) Savings Plan (determined without regard to any
required refund of elective deferrals required under Code Section 401(k)(3))
during each year in which the Participant was eligible to participate, and
(ii) such benefit was payable in the form of a single life annuity for the
Participant’s lifetime. The Participant’s Savings Plan Benefit shall also
include the Actuarial Equivalent of (i) all amounts attributable to employer
contributions and earnings thereon credited to the Participant’s account under
any nonqualified deferred compensation plan maintained by the Company or an
Affiliate, other than this Plan, and (ii) any benefits attributable to
contributions made by the Company or any Affiliate under any retirement plan
established under the laws of any foreign country (excluding any foreign
retirement plan described in Section 1.26).
1.25    Separation from Service shall mean the date as of which a Participant
dies, retires, or otherwise terminates employment with the Company and its
Affiliates. A Separation from Service occurs where the facts and circumstances
indicate that the Company or Affiliate and the Participant reasonably anticipate
that no further services will be performed after a certain date or that the
level

4

--------------------------------------------------------------------------------


of bona fide services the Participant would perform after such date (whether as
an employee or as an independent contractor) would permanently decrease to less
than fifty percent (50%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36)-month period (or the full period of service to the
Company and its Affiliates if the Participant has been providing services to the
Company or its Affiliates less than thirty-six (36) months). Whether a
Separation from Service has occurred will be determined based on the facts and
circumstances and in accordance with the guidance under Code Section 409A. The
Participant will not be deemed to have incurred a Separation from Service while
the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company and its
Affiliates under an applicable statute or by contract. For purposes hereof, a
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company or an Affiliate. If the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, a Separation from Service is deemed to occur on the first date
immediately following such six-month period.
1.26    Social Security Benefit shall mean, for a Participant, the maximum
annual primary Social Security retirement benefit amount that, under the law as
in effect as of the Participant’s Benefit Commencement Date, could be payable to
him (regardless of his actual Social Security compensation amounts) at such
date. A Participant’s Social Security benefit shall also include any retirement
benefits payable to the Participant under any similar retirement program of any
foreign country.
1.27    Trust or Trust Agreement shall mean the separate agreement or agreements
between the Company and the Trustee governing the creation of the Trust Fund,
and all amendments thereto.
1.28    Trustee shall mean the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.
1.29    Trust Fund shall mean the total amount of cash and other property held
by the Trustee (or any nominee thereof) at any time under the Trust Agreement.
1.30    Years of Credited Service shall mean, with respect to a Participant, the
number of twelve (12)-month periods during which such Participant is
continuously employed by the Company or an Affiliate, commencing on the later of
(A) June 20, 1990 or (B) the Participant’s Employment Commencement Date. Years
of Credited Service shall be counted in whole and partial years with any partial
year being equal to a fraction, the numerator of which is the number of full
months of employment completed in the partial year, and the denominator of which
is twelve (12). Notwithstanding the foregoing, Martin Richenhagen shall be
credited with no less than five (5) Years of Credited Service for purposes of
the Plan and Scott Clawson shall be credited with no less than four (4) Years of
Credited Service for purposes of the Plan.

5

--------------------------------------------------------------------------------


ARTICLE II
ELIGIBILITY
2.1    Selection of Participants.
The Board, in its sole discretion, shall designate which Eligible Employees
shall become Participants in the Plan. The Administrative Committee shall set
forth the name of each Participant on Schedule A hereto. Notwithstanding
anything herein to the contrary, all aspects of the selection of Participants
shall be in the sole discretion of the Board and regardless of title, duties or
any other factors, there shall be no requirement whatsoever that any individual
or group of individuals be allowed to participate herein.
2.2    Removal from Active Participation.
The Board may at any time remove a Participant from active participation in the
Plan, such that he shall not be credited with additional years of Credited
Service and his Accrued Benefit shall not continue to increase.

ARTICLE III
BENEFITS
3.1    Benefit Amount.
(a)    Vesting. A Participant will be fully vested in his or her Accrued Benefit
when the Participant has attained age fifty (50) with at least ten (10) Years of
Credited Service, five (5) years of which the Participant has been a Participant
in the Plan. Except as provided in Section 3.3 or Section 3.5 below, upon a
Participant’s Separation from Service for any reason before Participant has
attained age fifty (50) with at least ten (10) years of Credited Service, five
(5) years of which the Participant has been a Participant in the Plan, neither
the Participant nor his Designated Beneficiary shall be entitled to any benefit
or payment under the Plan. Notwithstanding the foregoing, Andrew H. Beck shall
be entitled to be fully vested in his Accrued Benefit when he attains the age of
forty-six (46) with at least ten (10) Years of Credited Service, five (5) years
of which he has been a Participant in the Plan.
(b)    Normal Retirement Benefit. If a Participant experiences a Separation from
Service before the Participant’s death and is otherwise vested in his Accrued
Benefit as set forth in Section 3.1(a), the Participant shall be entitled to
receive his Accrued Benefit. Such benefit shall be paid in accordance with
Section 3.2 below.
(c)    Death Benefit. If a Participant dies while employed by the Company or any
Affiliate and is otherwise vested in his Accrued Benefit as set forth in Section
3.1(a), the Participant’s Designated Beneficiary, as applicable, shall be
entitled to receive his Accrued Benefit in an amount equal to the Actuarial
Equivalent of his Accrued Benefit determined as of the date of his death,
adjusted to reflect commencement of the Accrued Benefit prior to his Normal
Retirement Age, if applicable. Such benefit shall be paid in accordance with
Section 3.2.

6

--------------------------------------------------------------------------------


(d)    Reemployment. If a Participant who separates from service and commences
receipt of his Accrued Benefit is subsequently reemployed by the Company, such
Participant may be treated as newly eligible to participate in the Plan but
shall receive no credit for prior service under the Plan and the Participant’s
Accrued Benefit shall continue to be paid pursuant to the terms of the Plan.
3.2    Payment of Benefit.
(a)    Commencement and Timing. Except as otherwise provided in Section 3.3
below, a Participant’s Accrued Benefit determined under Section 3.1(b) shall
commence as of the later of the beginning of the seventh (7th) month following
the Participant’s Separation from Service or the Benefit Commencement Date.
Notwithstanding anything in the Plan to the contrary, during the period between
the Participant’s Benefit Commencement Date and the date on which payments begin
under this Section 3.2, the payments to which the Participant would have been
entitled during such period if payments had begun on the Benefit Commencement
Date shall be accumulated and paid to the Participant with Interest in a lump
sum as of the beginning of the seventh (7th) month after the Participant’s
Separation from Service. Remaining monthly payments, if any, due under the terms
of the Plan shall be paid in the normal course after the beginning of the
seventh (7th) month after the Participant’s Separation from Service. A
Participant’s Accrued Benefit determined under Section 3.1(c) shall commence on
the Participant’s Benefit Commencement Date if such Benefit Commencement Date
occurs by reason of the Participant’s death while employed by the Company or an
Affiliate.
(b)    Form of Payment of Benefit.
Except as otherwise provided herein or in Section 3.3 below, a Participant’s
Accrued Benefit determined under Section 3.1(b) or (c) shall be an annual
amount, payable in twelve (12) equal monthly payments, for fifteen (15) years
certain. Notwithstanding the foregoing, a Participant whose Accrued Benefit was
in pay status as of immediately before January 1, 2008 shall continue to be paid
in accordance with the form of payment as determined under the terms of the Plan
at the time payments began.
3.3        Change in Control.
In the event of a Change in Control of the Company, every Participant shall
become fully vested in the total amount of his Accrued Benefit determined as of
the date the Change in Control occurs so long as the Participant is employed by
the Company or any Affiliate at the time of the Change in Control. If within
twenty-four (24) months after a Change in Control a Participant has a Separation
from Service or dies while employed by the Company or any Affiliate, he shall be
entitled to a lump-sum payment on the first day of the seventh (7th) month
following the date the Participant has a Separation from Service or, in case of
death, on the Benefit Commencement Date, equal to (i) the Actuarial Equivalent
of the Participant’s Accrued Benefit, determined as of the date of his
Separation from Service or death, adjusted to reflect the lump sum form of
payment and commencement of the Participant’s benefit prior to his Normal
Retirement Age, if applicable, plus (ii) Interest on such amount accrued from
the date of the Benefit Commencement Date until the

7

--------------------------------------------------------------------------------


date payment is to be made, if later than the Benefit Commencement Date. If the
Participant has a Separation from Service or dies while employed by the Company
or any Affiliate more than twenty-four (24) months after the Change in Control,
the Participant shall be entitled to receive his Accrued Benefit in accordance
with Section 3.2 above. Notwithstanding anything in the Plan to the contrary, if
a Participant is receiving his Accrued Benefit as of the date a Change in
Control occurs, the remaining portion of his Accrued Benefit shall be
distributed immediately in a lump sum payment adjusted to reflect the conversion
of a stream of payments for the remainder of the fifteen (15) years certain to
the Actuarial Equivalent of a lump sum form of payment.
3.4    Death Benefit.
In the event a Participant is entitled to an Accrued Benefit under this Plan and
dies before he has received the entirety of his Accrued Benefit under Section
3.2 or 3.3, then the undistributed payments of the Participant’s Accrued Benefit
as of the date of the Participant’s death shall be paid to the Participant’s
Designated Beneficiary in the form the Participant would have received.
3.5    Special CEO Provisions.
In the event (a) Martin Richenhagen has a Separation from Service due to
termination by the Company without “Cause” (as defined in the employment
agreement between Mr. Richenhagen and the Company, as amended and restated
effective as of January 1, 2008 (the “Richenhagen Employment Agreement”)) or (b)
Mr. Richenhagen has a Separation from Service for “Good Reason” (as defined in
the Richenhagen Employment Agreement) or due to nonrenewal of the Richenhagen
Employment Agreement, Mr. Richenhagen shall become fully vested in the total
amount of his Accrued Benefit determined as of the date the Separation from
Service occurs.

ARTICLE IV
CLAIMS
4.1    Claims Procedure. Claims for benefits under the Plan may be filed with
the Administrative Committee. Written or electronic notice of the disposition of
a claim shall be furnished to the claimant within ninety (90) days after the
claim is filed. If additional time (up to ninety (90) days) is required by the
Administrative Committee to process the claim, written notice shall be provided
to the claimant within the initial ninety (90)-day period. In such event,
written notice of the extension shall be furnished to the claimant within the
initial thirty (30)-day extension period. Any extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Administrative Committee expects to render a determination.
In the event the claim is denied in whole or in part, the notice shall set forth
in language calculated to be understood by the claimant:
(i)    the specific reason or reasons for the denial,
(ii)
specific reference to pertinent Plan provisions on which the denial is based,

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and


8

--------------------------------------------------------------------------------


(iv)
a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right, if any, to bring
a civil action under section 502(a) of the ERISA, following an adverse benefit
determination on review.

4.2    Claims Review Procedure. Any Participant or beneficiary or beneficiaries
who has been denied a benefit by a decision of the Administrative Committee
pursuant to Section 4.1 shall be entitled to request the Administrative
Committee, to give further consideration to his or her claim by filing a written
application for review with the Administrative Committee no later than sixty
(60) days after receipt of the written notification provided for in Section 4.1.
The claimant may submit written comments, documents, records, and other
information relating to the claim for benefits which will all be taken into
account during the review of the claim, whether or not such information was
submitted or considered in the initial benefit determination. The claimant shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits.
Upon receiving such written application for review, the Administrative Committee
may schedule a hearing for purposes of reviewing the claimant’s claim, which
hearing shall take place not more than thirty (30) days from the date on which
the Administrative Committee received such written application for review. All
claimants requesting a review of the decision denying their claim for benefits
may employ counsel for purposes of the hearing.
Written or electronic notice of the disposition of a claim shall be furnished to
the claimant within sixty (60) days after the application for review is filed.
If additional time (up to sixty (60) days) is required by the Administrative
Committee to process the claim, written notice shall be provided to the claimant
within the initial sixty (60)-day period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Administrative Committee expects to render a determination.
In the case of an adverse determination, the decision on review shall include
specific reasons for the decision, in a manner calculated to be understood by
the claimant, and specific references to the pertinent Plan provisions on which
the decision is based. The decision on review shall also include:
(i)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, and

(ii)
a statement describing any voluntary appeal procedures offered by the Plan, and
a statement of the claimant’s right, if any, to bring an action under Section
502(a) of ERISA.

Any suit or other cause of action relating to a claim for benefits under the
Plan must be brought within ninety (90) days of the adverse determination on
review or such suit or cause of action shall be forever barred.



9

--------------------------------------------------------------------------------


ARTICLE V
SOURCE OF FUNDS TRUST
5.1    Source of Funds.
Except as provided in this Section and Section 5.2, the Company shall provide
the benefits described in the Plan from the general assets of the Company. In
any event, the Company ultimately shall have the obligation to pay all benefits
due to Participants and Designated Beneficiaries under the Plan. The Company’s
obligation to pay benefits under the Plan constitutes a mere promise of the
Company to pay such benefits, and a Participant or Designated Beneficiary shall
be and remain no more than an unsecured, general creditor of the Company. As
described in this Article, the Company may establish a Trust and pay over funds
from time to time to such Trust. To the extent that funds in such Trust
allocable to the benefits payable under the Plan are sufficient, the Trust
assets shall be used to pay benefits under the Plan. If such Trust assets are
not sufficient to pay all benefits due under the Plan, then the Company shall
have the obligation, and the Participant or Designated Beneficiary, who is due
such benefits, shall look to the Company to provide such benefits. The
Administrative Committee shall allocate the total liability to pay benefits
under the Plan among the Participating Companies in such manner and amount as
the Administrative Committee in its sole discretion deems appropriate to reflect
the benefits accrued by each Participating Company’s employees.
5.2    Trust.
The Company may transfer all or any portion of the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement, except during any
“restricted period” as defined in Code Section 409A(b)(3)(B) with respect to a
single-employer defined benefit plan of the Company or any Affiliate. To the
extent provided in the Trust Agreement, each transfer into the Trust Fund shall
be irrevocable as long as the Company has any liability or obligations under the
Plan to pay benefits, such that the Trust property is in no way subject to use
by the Company; provided, it is the intent of the Company that the assets held
by the Trust are and shall remain at all times subject to the claims of the
general creditors of the Company. No Participant or Designated Beneficiary shall
have any interest in the assets held by the Trust or in the general assets of
the Company other than as a general, unsecured creditor. Accordingly, the
Company shall not grant a security interest in the assets held by the Trust in
favor of the Participants, Designated Beneficiaries or any creditor. The Trust
Fund and all assets thereunder, if any, shall at all times be held in the United
States. Additionally, in no event shall any such assets become restricted to the
provision of benefits under the Plan in connection with (a) a change in the
financial health of the Company, regardless of whether such assets are available
to satisfy the claims of general creditors of the Company or (b) during any
“restricted period” as defined in Code Section 409A(b)(3)(B) with respect to a
single-employer defined benefit plan of the Company or any Affiliate.







10

--------------------------------------------------------------------------------


ARTICLE VI
ADMINISTRATIVE COMMITTEE
6.1    Action.
Action of the Administrative Committee may be taken with or without a meeting of
committee members; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action. If a member of the Administrative Committee is a
Participant, he shall not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the
Administrative Committee shall choose a secretary who shall keep minutes of the
Administrative Committee’s proceedings and all records and documents pertaining
to the administration of the Plan. The secretary may execute any certificate or
any other written direction on behalf of the Administrative Committee.
6.2    Rights and Duties.
The Administrative Committee shall administer the Plan and shall have all powers
necessary to accomplish that purpose, including (but not limited to) the
following:
(a)    To construe, interpret and administer the Plan;
(b)    To make determinations required by the Plan, and to maintain records
regarding Participants and Designated Beneficiaries’ benefits hereunder;
(c)    To compute and certify to the Company the amount and kinds of benefits
payable to Participants and Designated Beneficiaries and to determine the time
and manner in which such benefits are to be paid;
(d)    To authorize all disbursements by the Company pursuant to the Plan;
(e)    To maintain all the necessary records of the administration of the Plan;
(f)    To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof
(g)    To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;
(h)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.
The Administrative Committee shall have the exclusive right to construe and to
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters are
final and conclusive on all parties.
6.3    Compensation, Indemnity and Liability.
The Administrative Committee and its members shall serve as such without bond
and without

11

--------------------------------------------------------------------------------


compensation for services hereunder. All expenses of the Administrative
Committee shall be paid by the Company. No member of the Administrative
Committee shall be liable for any act or omission of any other member of the
Administrative Committee, nor for any act or omission on his own part, excepting
his own willful misconduct. The Company shall indemnify and hold harmless the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the Administrative Committee, excepting only expenses and
liabilities arising out of his own willful misconduct.
6.4    Taxes.
A Participant’s or Designated Beneficiary’s Accrued Benefit hereunder shall be
reduced by (1) the amount necessary to pay the tax due under the Federal
Insurance Contributions Act with respect to the Accrued Benefit determined upon
the Benefit Commencement Date (or such other date as is applicable under
Treasury Regulation Section 31.3121(v)(2)-1) and (2) the amount estimated to pay
the Federal and State income tax withholding liability due.
ARTICLE VII
AMENDMENT AND TERMINATION
7.1    Amendments.
The Board shall have the right to amend the Plan in whole or in part at any time
and from time to time. An amendment to the Plan may modify its terms in any
respect whatsoever (including freezing future benefit accruals); provided, no
amendment may decrease the level of a Participant’s benefit or adversely affect
a Participant’s or Designated Beneficiary’s rights to benefits that already have
accrued. The terms of the Plan as amended as of the Effective Date are intended
to comply with this Section 7.1.
7.2    Termination of Plan.
The Board shall have the right to terminate the Plan at any time for any reason.
If the Plan is terminated, each Participant’s benefit under the Plan will be
frozen and will be paid under the conditions, at the time and in the form,
specified under the terms of the Plan unless earlier payment of such benefits is
permitted by Code Section 409A, in which case the Board in its discretion may
provide for such earlier payment of Participant’s Accrued Benefits, adjusted to
reflect commencement of the Accrued Benefit prior to Normal Retirement Age and,
if applicable, any lump sum form of payment. Termination of the Plan shall be
binding on all Participants and Designated Beneficiaries.

ARTICLE VIII
MISCELLANEOUS
8.1    Taxation.
It is the intention of the Company that the benefits payable hereunder shall not
be deductible by the Company nor taxable for federal income tax purposes to
Participants and Designated

12

--------------------------------------------------------------------------------


Beneficiaries until such benefits are paid by the Company, or by the Trust, as
the case may be, to such Participants and Designated Beneficiaries. When such
benefits are so paid, it is the intention of the Company that they shall be
deductible by the Company under Code Section 162.
8.2    No Employment Contract.
Nothing herein contained is intended to be nor shall be construed as
constituting a contract arrangement between the Company and any Participant to
the effect that the Participant will be employed by the Company for any specific
period of time.
8.3    Headings.
The headings of the various articles and sections in the Plan are solely for
convenience and shall not be relied upon in construing any provisions hereof.
Any reference to a section shall refer to a section of the Plan unless specified
otherwise.
8.4    Gender and Number.
Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.
8.5    Assignment of Benefits.
The right of a Participant or any other person to receive payments under the
Plan shall not be assigned, transferred, pledged or encumbered, except by will
or by the laws of descent and distribution and then only to the extent permitted
under the terms of the Plan.
8.6    Legally Incompetent.
The Administrative Committee, in its sole discretion, may direct that payment be
made to an incompetent or disabled person, whether because of minority or mental
or physical disability, to the guardian of such person or to the person having
custody of such person, without further liability on the part of the
Administrative Committee, the Company or any Affiliate for the amount of such
payment to the person on whose account such payment is made.
8.7    Governing Law.
The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Georgia. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.
8.8    Omnibus 409A Provision.
Notwithstanding any other provision of this Plan, it is intended that any
payment provided

13

--------------------------------------------------------------------------------


pursuant to or in connection with this Plan shall be provided and paid in a
manner, and at such time, and in such form, as complies with the applicable
requirements of Code Section 409A to avoid the unfavorable tax consequences
provided therein for non‑compliance. Notwithstanding any other provision of this
Plan, the Board is authorized to amend this Plan and/or to delay the payment of
any monies as may be determined by it to be necessary or appropriate to comply,
or to evidence or further evidence required compliance, with Code Section 409A.
IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized officer as of the day and year first above written.


AGCO CORPORATION


By:________________________________
Title:_______________________________



14